SAMUEL, Judge.
The defendant1 appeals from a judgment evicting it from certain residential premises in the Parish of Jefferson.
Possession of the premises is the sole issue presented in this court and appellant’s only claim to its alleged right of occupancy is based on a written lease for a term of one year ending on June 30, 1976. Thus, as appellant’s lease has expired by its own terms and therefore it cannot now be placed in possession, any change in the trial court judgment would serve no purpose nor have any practical legal effect. The appeal must be dismissed as moot.2 While some claim for damages may survive expiration of the lease in suit, no such claim is presented to us by this appeal.
For the reasons assigned, the appeal in this matter is dismissed; all costs in this court are to be paid by the appellant.

APPEAL DISMISSED.


. Originally erroneously referred to in the petition as “Di Mari Corp.”, but later corrected to “DiMari, Incorporated”.


. Paul v. Adams, La.App., 338 So.2d 968; Herman v. Style Line Greetings, Inc., La.App., 325 So.2d 371. See also People’s Bank v. Levy, 151 La. 583, 92 So. 124; Lemann v. Kogos, La.App., 273 So.2d 63; Barcom, Inc. v. Doll, La.App., 119 So.2d 544; Welsh v. Richardson, La.App., 94 So.2d 457.